DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed July 1, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Applicant's election of Group I, the normalizers has-let-7a, has-miR-103, and has-miR-125a-5p, and the discriminator has-miR-146b in the reply filed on March 16, 2022 is reiterated for the record.  
Claims 3-5 and 8-13 are currently pending. 
Claims 5 and 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter (either a nonelected invention or nonelected miRNAs), there being no allowable generic or linking claim. 
The claims have been examined to the extent that the claims read on the elected miRNAs (the normalizers has-let-7a, has-miR-103, and has-miR-125a-5p and the discriminator has-miR-146b). The additionally recited miRNAs have been withdrawn from consideration as being directed to a non-elected invention.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims are drawn to a method for detecting malignant thyroid nodule based on miRNA expression levels.   The claims recite a correlation between miRNA expression levels and malignant thyroid nodules. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims are drawn to a method for “detecting” malignant thyroid nodules (see preamble).  The claim is considered to encompass “detecting”, even if this step is not recited in the active tense. The broadest reasonable interpretation of “detecting” is that it may be accomplished by a mental processes. For example, one may “detect” the malignant thyroid nodule by thinking about the expression levels of the normalizing and discriminating miRNAs. 
The claims recite a step of “correlating” the data obtained in step (c) of the expression level of the at least one normalizing microRNA and at least one discriminating microRNA. The broadest reasonable interpretation of the “correlating” step is that it may be accomplished by a mental processes. For example, one may “correlate” the expression levels by thinking about how a change in the normalizing microRNA results in a similar or opposite change in the discriminating microRNA. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions claim 3 further requires a) collecting thyroid tissue sample; b) extracting nucleic acids from the sample of step (a); c) measuring the expression level of at least one normalizing microRNA and at least one discriminating microRNA. Claim 8 further states that step (a) is performed by fine-needle aspiration puncture or solid or liquid biopsy; wherein step (c) is performed using a technique selected from the group consisting of RT-PCR, qPCR, sequencing, Nanostring, PCR-Digital, microarrays, fragment analysis, gel electrophoresis, immunohistochemistry, mass spectrometry, and combinations thereof; and wherein step (d) is performed by using an algorithm. Claim 9 further comprises a1) preparing the sample collected in step (a) before performing step (b); b1) purifying the nucleic acids obtained in step (b); b2) cDNA synthesis from the nucleic acids obtained in step (b1); and b3) optionally, preamplification prior to step (c). These additionally recited steps are not considered to integrate the judicial exceptions into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exceptions. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions claim 3 further requires a) collecting thyroid tissue sample; b) extracting nucleic acids from the sample of step (a); c) measuring the expression level of at least one normalizing microRNA and at least one discriminating microRNA. Claim 8 further states that step (a) is performed by fine-needle aspiration puncture or solid or liquid biopsy; wherein step (c) is performed using a technique selected from the group consisting of RT-PCR, qPCR, sequencing, Nanostring, PCR-Digital, microarrays, fragment analysis, gel electrophoresis, immunohistochemistry, mass spectrometry, and combinations thereof; and wherein step (d) is performed by using an algorithm. Claim 9 further comprises a1) preparing the sample collected in step (a) before performing step (b); b1) purifying the nucleic acids obtained in step (b); b2) cDNA synthesis from the nucleic acids obtained in step (b1); and b3) optionally, preamplification prior to step (c). The additional steps/elements do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Obtaining a sample and extracting RNA in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. Measuring the expression level of miRNA merely instructs a scientist to use any detection technique. The claim does not require the use of any particular non-conventional reagents (primers or probes). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example Chen (Modern Pathology 2008 21, 1139-1146) teaches extracting RNA from thyroid tissues for miRNA analysis.  Chen teaches RNA from paraffin-embedded tissues was extracted using Ambion RecoverAll Total Nucleic Acid Isolation kit. For FNA samples, the initial lysis protocol was modified as these samples were initially collected in the RLT lysis buffer of the Qiagen RNeasy kit. For these specimens, 200–400 ml of lysis buffer from the Ambion mirVana miRNA isolation kit was added, and total RNA was then extracted organically using acid phenol: chloroform and was purified through glass-fiber-filtered column, following manufacturer’s protocol. Chen teaches that quantitative RT-PCR (qRT-PCR) was performed using an ABI PRISM 7000 Sequence Detection System. Reverse transcription for each specific miRNA was performed using 10 ng RNA for 10 ml reverse transcription reaction, and 1 ml cDNA was then used for each 20 ml PCR ( TaqMan MicroRNA Assay kit, Eurogentec qPCR mastermix; Applied Biosystems) (see page 1140, col 2). 
	
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

 
Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 101.   The Applicants argue that claim 3 is a method of detecting malignant thyroid nodules which is not a law of nature and therefore is directed to a process patentable under 35 USC 101. 
This argument has been fully considered but is not persuasive. Claim 3 as amended recites both a natural law (the discriminator miRNA is associated with malignant thyroid nodules) and abstract ideas (the “detecting” recited in the preamble and the “correlating” step).  The additional steps/elements recited in the claims have been considered.  However they do not integrate the judicial exceptions into a practical application nor do they provide an inventive concept. The rejection is maintained. 

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3-4 and 8-9 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for detecting a malignant thyroid nodule, yet the method only requires a) collecting thyroid tissue sample; b) extracting nucleic acids from the sample of step (a); c) measuring the expression level of at least one normalizing microRNA and at least one discriminating microRNA; and d) correlating the data obtained in step (c) of the expression level of at least one normalizing microRNA and at least one discriminating microRNA. Thus it is not clear if applicant intends to cover only a method of performing steps (a)-(d) OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. 
Claims 3-4 and 8-9 are rejected as being indefinite.  The claims recite a) collecting thyroid tissue sample; b) extracting nucleic acids from the sample of step (a); and c) measuring the expression level of at least one normalizing microRNA and at least one discriminating microRNA.  It is noted that the measuring step does not necessarily require using the extracted nucleic acids from the sample of step (a).  Thus it is unclear if the expression levels are determined for the extracted nucleic acids from the sample of step (a) or some other sample.  Clarification is required. 
Claims 3-4 and 8-9 are rejected as being indefinite.  The claims recite c) measuring the expression level of at least one normalizing microRNA and at least one discriminating microRNA.  The claims further recite wherein the normalizing microRNAs and the discriminating microRNAs are correlated from one or more of the following features: 

    PNG
    media_image1.png
    247
    468
    media_image1.png
    Greyscale

The claims list features A-Z. In the instant case for each feature,  it is unclear if the claim requires detecting all three of the normalizers and the discriminator OR if the claim requires detecting one or more of the normalizers and the discriminator in view of the “at least one discriminating microRNA” language recited in step (c).  Clarification is required. 


Response To Arguments
6.	In the response the Applicants traversed the rejection under 35 USC 112(b). Applicants argue that the claims as amended address the issues raised in the prior office action. This argument has been fully considered but is not persuasive. The claims as amended are still rejected because there is no active process step of detecting a malignant thyroid nodule. It is unclear how the “correlating” step results in the detection of the malignant thyroid nodule. 

Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to a method for detecting a malignant thyroid nodule. 
The claims recite step (a) collecting thyroid tissue sample. 
The claims recite step (b) extracting nucleic acids from the sample of step (a). 
The claims recite step (c) measuring the expression level of the following normalizing miRNA: hsa-let-7a, hsa-miR-103, and hsa-miR-125a-5p and the following discriminating miRNA: hsa-miR-146b.
The claims recite step (d) correlating the data obtained in step (c) of the expression level of at least one normalizing microRNA and at least one discriminating microRNA. It is noted that if two things correlate, a change in one thing results in a similar or opposite change in the other thing.  Here the claims do not set forth how the expression level of hsa-let-7a, hsa-miR-103, and hsa-miR-125a-5p “correlates” with the expression level of hsa-miR-146b.  Further the claims do not set forth how these “correlations” allow one to detect a malignant thyroid nodule. 
	The specification (Example 2) teaches that the inventors initially considered 96 miRNAs. The expression of these 96 initial candidate microRNAs in 80 indeterminate thyroid nodules (40 benign and 40 malignant--postoperative tissues) was analyzed and then only those microRNAs that expressed in at least 95% of the samples were selected. This analysis selected 65 microRNAs, being 10 candidates for normalizers and the remaining 55 candidates for discriminators. The selection of the 10 candidates for normalizers was carried out by analyzing the standard deviation. The 10 microRNAs with expression values (Ct) having a smaller standard deviation among all samples (benign and malignant) were preselected. The 10 normalizers (including hsa-let-7a, hsa-miR-103, and hsa-miR-125a-5p) are listed in Table 10.  The 55 discriminators (including hsa-miR-146b) are listed in Table 9. 
The specification (Example 3) teaches that the inventors generated normalizing values. To generate unique values that will be used as normalizers, they made all possible combinations among the 10 candidates for normalizers, so that the final value was the average between the values. At the end, all possible combinations come to a total of 175 combinations, therefore 175 single values to be used as normalization values. Then each of the 55 candidates for discriminator (D) is normalized by each of the 175 normalization values (N) generated above. 
Normalization formula=2˄(N-D) 
Each discriminator generates 175 normalized values. Each of these values is called a feature. A feature is a value used in machine-learning to separate classes. The concept used in the invention was to identify a set of features that have distinct values between benign and malignant. Then filter-based metaheuristic methods were used to know which features best separate the benign and malignant classes. The results allowed us to observe which microRNAs make up the best features, to then analyze a smaller panel of microRNAs in new samples (validation samples). After applying the described selection methods, the present inventors observed that the top-10 features (i.e., with the highest discriminating power between classes) were made of these 17 microRNAs. We then analyzed the expression of these microRNAs in a new set of patients (other than those previously used) of 95 samples (validation samples), being 37 malignant and 58 benign, this time directly on the FNAP cytology slides. It is noted that “Feature A” comprises the following normalizing miRNA: hsa-let-7a, hsa-miR-103, and hsa-miR-125a-5p and the following discriminating miRNA: hsa-miR-146b.
While methods of measuring miRNA are known in the art, methods of correlating miRNA with a phenotype such as thyroid cancer are highly unpredictable.   The unpredictability will be discussed below.
In the instant case the method comprises a step of “correlation” between the expression levels of the normalizing microRNAs and the discriminating microRNA, but the claims do not set forth how the expression level of hsa-let-7a, hsa-miR-103, and hsa-miR-125a-5p “correlates” with the expression level of hsa-miR-146b.  Further the claims do not set forth how these “correlations” allow one to detect a malignant thyroid nodule. Based on the teachings in the specification which describe what is actually being done (Example 3 step 2) it appears that the word “correlates” is being misused.  What is actually being done is that the discriminator (D)  is normalized by a normalization values (N) (which is the average of the value of the 3 normalizers).  Normalization formula=2˄(N-D).  It is the normalized value that is used in machine-learning to separate classes.  However none of this is reflected in the instant claims.  Based on the teachings in the specification, steps in addition to “collecting”, “extracting”, “measuring” and “correlating” are required to detect a malignant thyroid nodule.  The specification does not provide support for being able to detect a malignant thyroid nodule by only performing the claimed steps.
For the reasons discussed above, it would have required undue, unpredictableexperimentation of a trial- and-error nature to practice the recited methods in the full,broad scope encompassed by the rejected claims. The type of experimentation requiredis not routine and the subsequent data analysis is sophisticated. Furthermore, theoutcome of the tasks is entirely unpredictable based on the limited data and analysisprovided in the instant specification.
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Response To Arguments
8.	In the response the Applicants traversed the rejection under 35 USC 112(a).   The Applicants argue that in the Examples section of the Specification, it is clear that the miRNA were tested, and the best combinations (defined in Table 13 and Claim 4) were selected and validated by clinic trials (see paragraph 0137). 
This argument has been fully considered but is not persuasive.  The claims are not enabled by the specification because the claims do recite how the “correlating” step results in the detection of a malignant thyroid nodule.  The specification does not provide support for being able to detect a malignant thyroid nodule by only performing the claimed steps (a-d). Based on the teachings in the specification additionally method steps are required (which are not recited in the claim) to detect the malignant thyroid nodule.  The rejection is maintained.    

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nikiforova (J Clin Endocrinol Metab. May 2008 93(5):1600-1608) in view of Latham (US 2009/0075258 Pub 3/19/2009).
	Regarding Claims 3-4 Nikiforova teaches that they sought to investigate the expression patterns of miRNA in all major types of thyroid tumors (abstract). Nikiforova teaches that quantification of miRNA expression levels in thyroid tumors and normal thyroid tissue was performed by  RT-PCR using TaqMan MicroRNA Assays Human Panel.  Nikiforova teaches that  two endogenous controls were used for the normalization of RNA input: let7-a miRNA and small nucleolar RNA RNU44. To evaluate the appropriateness of these endogenous controls for
use in thyroid tissue, their expression levels were determined in 16 random thyroid tumor and normal samples. All samples demonstrated low variability in the expression levels of let7a and RNU44, validating their use as normalization controls (page 1601, col 2). Nikiforova teaches that a subset of 7 miRNAs, including miR-146b, was highly effective in separating thyroid cancer from hyperplastic nodules (page 1604 col 2 to 1605 col 2 and Fig 4).  Thus Nikiforova teaches  a method for detecting a malignant thyroid nodule (cancer).  The method comprises a) collecting thyroid tissue sample (surgically removed thyroid samples or FNA samples); b) extracting nucleic acids from the sample of step (a) (using Trizol reagent); c) measuring the expression level of at least one normalizing microRNA and at least one discriminating microRNA (RT-PCR); and d) correlating (interpreted as “normalizing”) the data obtained in step (c) of the expression level of at least one normalizing microRNA and at least one discriminating microRNA (see page 1601, col 2). Nikiforova teaches measuring the expression level of miR-146b (a discriminating miRNA) and let-7a (a normalizing miRNA). In the instant case the step of “correlating” the expression level of the normalizing miRNA with the discriminating miRNA has been interpreted to mean “normalizing” based on the teachings in the specification which describe what is actually being done (Example 3 step 2).  Thus Nikiforova teaches “correlating” because Nikiforova teaches using let-7a to normalize the expression level of miR-146b.   
	Regarding Claim 8 Nikiforova teaches a method wherein  step (a) is performed by fine-needle aspiration puncture; wherein step (c) is performed using RT-PCR; and wherein step (d) is performed by using an algorithm (see page 1601, col 2 and page 1602, col 1). 
Nikiforova does not teach measuring the expression level of the normalizing miRNAs of miR-103 and miR-125a-5p.  Nikiforova does not teach using let-7a, miR-103, and miR-125a-5p to normalize the expression level of miR-146b (clms 1-4).   
However Latham teaches a method of quantifying a target miRNA in a biological sample by measuring the amounts of a target miRNA and at least one reference oncomir in a reaction volume, and normalizing the amount of target miRNA to the amount of one or more reference oncomirs (abstract). Latham teaches that the reference oncomir is chosen from hsa-miR-191, hsa-miR-93, hsa-miR-106a, hsa-miR-25, hsa-miR-17-5p, hsa-miR-103, hsa-miR-24, hsa-miR-99a, hsa-miR-320, hsa-miR-23a, hsa-miR-125a, hsa-miR-27a, hsa-miR-146a, and hsa-miR-195 (para 0008). Latham teaches that when two or more reference oncomirs are used as normalizers, a mean of the normalizers (e.g. arithmetic mean or geometric mean) is optionally used, depending on the nature of the quantification data (para 0053).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nikiforova by using let-7a, miR-103, and miR-125a-5p to normalize the expression level of miR-146b.  In the instant case Nikiforova teaches using let-7a to normalize the expression level of miR-146b.  One of skill in the art would have been motivated to further normalize using miR-103 and miR-125a-5p because Latham teaches that these miRNAs show a small variation in expression levels across a representative number of control and/or pathological samples (para 0056).  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  

12.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nikiforova (J Clin Endocrinol Metab. May 2008 93(5):1600-1608) in view of Latham (US 2009/0075258 Pub 3/19/2009) as applied to claims 1 and 7 above and in further view of Chen (Modern Pathology 2008 21, 1139-1146). 
	The teachings of Nikiforova and Latham are presented above.
	Nikiforova teaches a method further comprising the steps of  a1) preparing the sample collected in step (a) before performing step (b) (snap frozen tissue would need to be defrosted); and b2) cDNA synthesis from the nucleic acids obtained in step (b1) (10 ng total RNA was reverse transcribed using High Capacity cDNA Archive kit).
The combined reference do not teach purifying the nucleic acids obtained in step (b). 
However Chen teaches extracting RNA from thyroid tissues for miRNA analysis.  Chen teaches RNA from paraffin-embedded tissues was extracted using Ambion RecoverAll Total Nucleic Acid Isolation kit. For FNA samples, the initial lysis protocol was modified as these samples were initially collected in the RLT lysis buffer of the Qiagen RNeasy kit. For these specimens, 200–400 ml of lysis buffer from the Ambion mirVana miRNA isolation kit was added, and total RNA was then extracted organically using acid phenol:chloroform and was purified through glass-fiber-filtered column, following manufacturer’s protocol (1140, col 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nikiforova and Latham by purifying the extracted RNA as suggested by Chen for the benefit of obtaining a RNA sample that is less likely to have DNA, protein, and other cellular debris. 

Response To Arguments
13.	In the response the Applicants traversed the rejection under 35 USC 103. The Applicants argue that they have conducted a statistically significant number of experiments to find a correlation of miRNA expressions that provide a good parameter for detecting and classifying thyroid nodules. They argue that they analyzed a great number of features a great number of combinations of normalizing and discriminating miRNAs) and selected only 25 features and from those 25 features, 17 provided even better results. In addition, these features were validated by further clinical trials (Table 14). They argue that no prior art revealed the exact combinations of the features as defined in the claims. 
	This argument has been fully considered but is not persuasive. The prior art teaches that hsa-miR-146b is a highly effective biomarker for separating thyroid cancer from hyperplastic nodules (page 1604 col 2 to 1605 col 2 and Fig 4).  The prior art also teaches normalizing hsa-miR-146b against let-7A.  As discussed in the 112(b) rejections set forth above the claims do not even clearly require all three of the normalizes of Feature A in view of the “at least one normalizing microRNA” language in step c.  Even if the claims did require all three normalizers of Feature A the claims are obvious over the combination of Nikiforova in view of Latham for the reasons set forth above.  Further motivation is present and has been provided for this combination of references.  The rejection is maintained. 
	
	
14. 	Claims 3-4 and 8-9 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claims recite the following: measuring the expression level of at least one normalizing microRNA and at least one discriminating microRNA, wherein the normalizing microRNAs and the discriminating microRNAs are correlated from one or more of the following features:

    PNG
    media_image1.png
    247
    468
    media_image1.png
    Greyscale

 The claims list features A-Z. The Markush groupings are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each miRNA has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the miRNAs comprise nucleotides. The fact that the miRNAs comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being used in a method of classifying thyroid nodules. Accordingly, while the different microRNAs are asserted to have the property of being useful in a method of detecting thyroid nodules, they do not share a substantial structural similarity essential to this activity.
Further, the recited miRNAs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited miRNAs possess the common property of being useful in a method of detecting thyroid nodules.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

Response To Arguments
15.	In the response the Applicants traversed the Improper Markush rejection. The Applicants argue that the Markush group is proper because the molecules are small non-encoding single-strained RNAs of 18 to 25 nucleotides (similar structure) and the miRNAs participates in the process of regulating gene expression (same function or same use). 
This argument has been fully considered but is not persuasive. It is maintained that the microRNAs do not share a substantial structural feature.  The fact that they are small non-encoding single strained RNAs of 18 to 25 nucleotides is not considered to be a substantial structural feature since it is shared by all microRNA regardless of whether or not they are associated with malignant thyroid nodules.  The rejection is maintained. 

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/            Primary Examiner, Art Unit 1634